                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,

                       Plaintiff,

v.                                                            Case No. 19-10103-JWB

EMMANUEL GOINES, JR.,

                       Defendant.


                                MEMORANDUM AND ORDER

       This case comes before the court on Defendant’s renewed motion for judgment of acquittal.

(Doc. 86.) The motion has been fully briefed and is ripe for decision. (Docs. 87, 92.) Defendant’s

motion is DENIED for the reasons herein.

       I.      Background

       A jury convicted Defendant on one count of possessing a firearm after having been

convicted of a felony, in violation of 18 U.S.C. § 922(g). Pursuant to Federal Rule of Criminal

Procedure 29(c), Defendant now moves the court to set aside the jury verdict and enter a judgment

of acquittal. Defendant argues that the government did not prove beyond a reasonable doubt that

he possessed a firearm.

       The following is a discussion of the evidence presented at trial. On June 25, 2019,

Defendant was a passenger in a vehicle driven by another individual. Wichita police officers

attempted to stop the vehicle after a traffic infraction. When the lights were activated on the patrol

car, the vehicle fled. A video of the pursuit was played for the jury. Prior to Defendant’s exit, an

individual in the front passenger seat exited the vehicle. The video also showed items being



                                                  1
discarded from the vehicle. At some point, the individuals in the rear exited the vehicle, including

Defendant. Officer Henry did not give chase as he continued to pursue the driver. Officer Henry

did testify about Defendant’s exit from the vehicle as follows: “I first noticed the defendant flee

from the rear passenger side of the vehicle. I noticed as he was running, his left arm was held

close to his body around his waist line, while his right arm swung freely indicative, based on my

training and experience, of a person that is potentially armed.” (Tr. vol. I at 171.) Henry observed

Defendant run behind a residence at 1528 N. Belmont. Defendant was arrested within several

minutes. At the time of his arrest, Defendant had one cellphone in his hands and one in his pocket.

       Although Officer Henry did not observe an object in Defendant’s hand at the time of the

incident, Henry later viewed the axon video from his patrol car. The video does show that

Defendant has a black item in his left hand. The government also introduced, through expert

testimony, the same video but it was zoomed in on Defendant’s left hand and played in slow

motion. Based on that video, the black object has an angle and protrudes out of Defendant’s hand.

After viewing the video, Henry believed the item in Defendant’s hand was a gun although he did

testify that he was speculating and was not certain. (Tr. vol. I at 212.)

       Later that day, Henry returned to 1528 N. Belmont, which was an abandoned residence,

with additional officers. One officer, Officer Nail, had a canine named “Nash” with him. While

in the backyard, Nash alerted to human odor, which was an odor he had been trained to find. Upon

entering the backyard, Henry immediately observed an extended ammunition magazine on the

ground not far from the gate. (Tr. vol. I at 182.) Thereafter, Officer Nail located a handgun on a

downed fence panel in the same backyard area. Henry testified that there was no indication, based

on the condition of the handgun and the magazine, that the items had been outside and exposed to

the elements for an extended period of time. (Tr. vol. I at 189.) Henry testified that there had been



                                                  2
heavy rain in the area three days prior to the incident and that he would have expected to see some

indication of weathering, i.e. water marks, dust, or debris, had the items been outside for an

extended period of time. The picture of the magazine showed that there were two small sticks

laying over the magazine.

       Mindy Harris testified that she did not locate any fingerprints on the firearm although she

did testify that fingerprints are only retrieved off of firearms in approximately ten percent of cases.

Neal Tierney testified that the firearm was functional and that it was manufactured out of the state.

There were also two DNA experts who testified. Both testified that there were DNA profiles on

the firearm but that Defendant’s DNA profile was excluded as the major contributor. The major

contributor means that it is the profile that has more DNA in the sample relative to the other

samples. (Tr. vol. II at 336.) Dr. Hoofer testified that there were minor contributors on the firearm

but the quality of the samples was not reliable enough to make a comparison to Defendant’s DNA

profile. (Tr. vol. II at 340-41.) Dr. Hoofer further testified that an individual’s DNA profile might

not be detected on an item after the individual has touched that item. (Tr. vol. II at 347.) Candy

Zuleger, the second expert, testified that she would expect to find Defendant’s DNA profile on the

gun given the hot weather conditions and the fact that Defendant was running when he was

allegedly gripping the firearm. (Tr. vol. II at 399.) She testified on cross examination that it is

possible for Defendant to touch the firearm and not leave his DNA. (Tr. vol. II at 406.)

       II.     Analysis

       Defendant argues that the jury’s verdict is not supported by substantial evidence but by

inference piled upon inference and that a reasonable jury could not find him guilty beyond a




                                                  3
reasonable doubt. At issue in this motion is the evidence pertaining to the possession of the firearm

and ammunition as Defendant does not challenge the other two elements pertaining to the charge.1

           Federal Rule of Criminal Procedure 29(c)(2) provides, in relevant part, that “[i]f the jury

has returned a guilty verdict, the court may set aside the verdict and enter an acquittal.” When

deciding a motion under the rule, the court “ask[s], whether, ‘after viewing the evidence in the

light most favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.’” United States v. Magallanez, 408 F.3d 672,

681 (10th Cir. 2005) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)) (emphasis in

original).       In examining the evidence, the court must consider the “collective inferences to be

drawn from the evidence as a whole.” United States v. Vallejos, 421 F.3d 1119, 1122 (10th Cir.

2005) (quoting United States v. Wilson, 107 F.3d 774, 778 (10th Cir. 1997)). “[W]hile the evidence

supporting the conviction must be substantial and do more than raise a mere suspicion of guilt, it

need not conclusively exclude every other reasonable hypothesis and it need not negate all

possibilities except guilt.” Id. It is also the jury’s province to determine the credibility of witnesses

and weigh conflicting evidence. Magallanez, 408 F.3d at 682.

           Essentially, Defendant argues that the jury’s determination that he possessed a gun was not

supported by the evidence at trial. Defendant contends that Henry only speculated that the black

object was a gun, he was arrested with a cell phone in his hand, and the expert evidence does not

corroborate the government’s theory. Defendant made these same arguments in closing. The jury

simply did not find them persuasive.

           The focus of the jury trial came down to whether Defendant was holding a gun or a phone

in his hand. The evidence at trial must be viewed in favor of the prosecution. Magallanez, 408



1
    Defendant stipulated to his status as a felon and that he had knowledge of that status.

                                                             4
F.3d at 681. Defendant first argues that there was no conclusive testimony that Defendant was

holding a gun. Rather, Henry, viewing the video evidence, testified that he believed that the object

was a gun but admitted that his testimony was speculation. Notably, the jury was provided with

the enhanced video and photographs. They were also provided with the video showing Defendant

running from the vehicle. It is clear that Defendant is running with a black object in his hand. The

jury was also presented with testimony from Henry, stating that in his experience, Defendant was

running in a manner that suggested that he was holding a weapon. See United States v. Robinson,

139 F. App'x 74, 75 (10th Cir. 2005) (officer testified that people run with a sprinter’s motion

instead of holding a hand by the waist area); see also United States v. Guardado, 699 F.3d 1220,

1222 (10th Cir. 2012) (officer testified that holding hand close to front of body while being pursued

indicates that individual was concealing evidence or a weapon). The video shows Defendant

running with his right arm swinging but his left arm close to his body like he was trying to shield

something from the view of the officer. The gun and magazine were then located on the path that

Defendant ran. Henry further testified that the gun and magazine were freshly placed.

       Based on this evidence, the jury could conclude that Defendant had possession of the

firearm as he was fleeing the vehicle. The jury could have concluded that if Defendant was running

with a cell phone, instead of a firearm, that he would likely have pumped his arms symmetrically,

like a relay racer carrying a baton, rather than assume the awkward posture depicted in the video,

which suggests an intent to shield the object from the officer’s view. See Guardado, 699 F.3d at

1222, 1225. Moreover, the Tenth Circuit has repeatedly held, and this jury was instructed, “that a

defendant's intentional flight from police officers may be used as circumstantial evidence of guilt.”

United States v. Morales, 758 F.3d 1232, 1236 (10th Cir. 2014). At the time Defendant fled the

vehicle, he was a felon and he had knowledge of his status as a felon.



                                                 5
       With respect to Defendant’s argument regarding the expert testimony, the experts testified

that Defendant could have gripped the firearm and not left DNA or fingerprints. Although Candy

Zuleger testified that she would expect DNA to be found on the firearm, she admitted that

Defendant could have gripped the firearm and not left DNA on it. The fact that there was DNA

on the firearm from an unknown individual did not lead the experts to testify conclusively that

Defendant did not handle the firearm. Therefore, the lack of DNA or fingerprint evidence does

not mean that a rational jury could not have found Defendant guilty of possession of a firearm.

       “Like any other fact in issue, possession [of a weapon by a prohibited person] may be

proved by circumstantial as well as direct evidence.” Id. at 1235. The court finds that based on

the circumstantial evidence presented at trial, a reasonable jury could conclude that Defendant had

“direct physical control over [the] firearm” right before he entered the backyard of the residence

and then discarded it in that yard as he fled. Id. at 1236. Therefore, the evidence was sufficient to

sustain the jury’s finding.

       III.    Conclusion

       IT IS THEREFORE ORDERED this 3rd day of March, 2020, that Defendant’s motion for

judgment of acquittal (Doc. 86) is DENIED.



                                                      _____s/ John W. Broomes__________
                                                      JOHN W. BROOMES
                                                      UNITED STATES DISTRICT JUDGE




                                                 6
